Per curiam.

Parol gifts to a child are common, and it has not been usual to evidence such gifts by any solemn act of delivery. The formal ceremony of a delivery is not essentially necessary. It is sufficient if it appear that the donor intended an actual gift at the time, and evidenced such intention by some act, which may fairly be construed into a delivery ; as in the case cited from Strange, where the donee was put into possession, by being intrusted with a key, &e. In the principal case, there was evidence given, which was proper for the jury to oonsider as evidence of an actual delivery. The donor acknowledged he had given the negroes to his daughter, when questioned on the subject, and at a time when she had one of them in her arms. This was, in itself, evidence of a delivery or surrender of his right to his daughter, and accompanied with other circumstances, might be deemed a sufficient proof of a prior delivery of all the negroes in dispute. let the nonsuitj;be set aside, and a new trial granted, (c)
Present — Justices Geisike, Waties, Johnson, Beevaed and Teezevant.
The last case was taken from a MS. collection, belonging to Abraham Blanding, Esq., and appears to have been transcribed from Judge Beevaed’s notes.
Note. — See the case of Davis and wife v. Davis’ Executors, reported at length in 1 Brevard’s Reports, 371, recently published by W. Riley, Charleston.
Also 2 IT. & McC. 95, and notes.

 Grangiac v. Arden, 10 Johnson’s Reports, 293. R.